Order entered September 9, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00558-CR
                                      No. 05-16-00559-CR
                                      No. 05-16-00604-CR
                                      No. 05-16-00605-CR
                                      No. 05-16-00606-CR

                               JOHN WARD HUNT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-00097-U, F15-00113-U,
                           F10-01239-U, F10-01240-U, F10-01241-U

                                            ORDER
       We GRANT court reporter Georgina Ware’s September 7, 2016 request for an extension

of time to file the reporter’s record. The time to file the reporter’s record is extended to October

7, 2016.


                                                       /s/   LANA MYERS
                                                             JUSTICE